Filed 3/4/14 P. v. Hatfield CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                                                         COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




THE PEOPLE,                                                                                  C072871

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR82062)

         v.

SHERMAN ANTHONY HATFIELD,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende). Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        PROCEDURAL AND FACTUAL BACKGROUND
         Defendant Sherman Anthony Hatfield was charged with transporting marijuana
(count 1; Health & Saf. Code, § 11360, subd. (a)) and possessing marijuana for sale
(count 2; Health & Saf. Code, § 11359). After the trial court denied defendant’s motion

                                                             1
to suppress evidence and ruled that defendant could not raise a defense under the
Compassionate Use Act (Health & Saf. Code, § 11362.5) or the Medical Marijuana
Program Act (Health & Saf. Code, § 11362.7 et seq.), defendant entered a plea of no
contest to count 2, on the understanding that count 1 would be dismissed and that he
could receive a term of 16 months to three years. The parties stipulated that the
preliminary hearing provided the factual basis for the plea.
       At the preliminary hearing, investigator Eric Clay of the Tehama Interagency Drug
Enforcement Task Force testified that he saw an advertisement on Craigslist for “extra
215 meds for sale.” He corresponded by text message with defendant, who had placed
the advertisement. They agreed to meet in Cottonwood so that Clay could purchase two
pounds of marijuana from defendant for $2,500 a pound. At the meeting, defendant and a
passenger were detained and one pound of marijuana was recovered from his vehicle.
Clay Mirandized defendant, who proceeded to answer Clay’s questions. Defendant, who
said he was a member of various marijuana collectives and dispensaries and had a
medical marijuana recommendation, claimed he intended not to sell the marijuana to
Clay, but to give it to him in return for a “donation.”
       At the sentencing hearing, the trial court imposed a term of 16 months (the low
term on count 2), to be served in county jail. (Pen. Code, § 1170, subd. (h)(1).) The
court awarded defendant one day of custody credit. The court imposed a $400 restitution
fine (Pen. Code, § 1202.4, subd. (b)), a $40 court operations assessment (Pen. Code,
§ 1465.8), a $30 conviction assessment (Gov. Code, § 70373), a $180 aggregate
laboratory fee (Health & Saf. Code, § 11372.5, subd. (a)), and a $360 aggregate drug
program fee (Health & Saf. Code, § 11372.7, subd. (a)).
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d

                                              2
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                       MURRAY                , J.



We concur:



      RAYE                  , P. J.



      ROBIE                 , J.




                                             3